Citation Nr: 1342738	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral neurologic disability of the lower extremities, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, which includes service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

In February 2010, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his DRO hearing request in January 2011.

The Veteran testified before the undersigned at a May 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In November 2011, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran has peripheral neuropathy of the lower extremities secondary to his service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetic peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for a bilateral neurologic disability of the lower extremities, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for bilateral peripheral neuropathy of the lower extremities is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) (including organic diseases of the nervous system) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a February 2010 letter from Shalu Singh, M.D. indicates that the Veteran has been diagnosed as having neuropathy of the lower extremities.  Thus, a current neurologic disability of the lower extremities has been demonstrated.

The Veteran contends that his current neurologic disability of the lower extremities is related to his exposure to herbicides while serving in Vietnam.  He has reported that he began to experience neurologic symptoms involving the lower extremities shortly after his return from service in Vietnam in 1970 and that such symptoms have gradually worsened in the years since that time.  He is competent to report the symptoms of a neurologic disability of the lower extremities as well as a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336. 
There is no evidence of any complaints of or treatment for neurologic problems in the Veteran's service treatment records and his June 1970 separation examination was normal other than for marks, scars, and dental caries.  The first post-service clinical evidence of a possible neurologic disability of the lower extremities are private treatment records dated in December 2006 which reveal that the Veteran had experienced burning, tingling, numbness, and dyesthesias in the anterior region of both thighs ever since a motorcycle accident in November 2006.  Also, he has provided varying statements as to the history of his neurologic symptoms.  For example, he has reported that neurologic symptoms involving the lower extremities had their onset shortly following his return from Vietnam in 1970.  However, he reported in his September 2007 claim (VA Form 21-526) that his symptoms began in 2004.  In light of the above evidence, the Board finds that the Veteran's reports of a continuity of neurologic symptomatology involving the lower extremities in the years since service are not credible.

Nevertheless, the Veteran also claims that the current neurologic disability of the lower extremities is related to his service-connected diabetes mellitus.  In this regard, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The nurse practitioner who conducted a December 2011 VA examination opined that the Veteran's neurologic symptoms of the lower extremities were not caused by or secondary to his service-connected diabetes mellitus.  She explained that the Veteran reported that he had experienced burning, tingling, and numbness involving the thighs in the 1970s and that such symptoms were present in the feet as early as 1991.  The Veteran was diagnosed as having diabetes in 2007 and his neuropathy symptoms had been present for many years.  Thus, given the timeline of events, the neuropathy predated diabetes by many years and would not be caused by or secondary to the disease.  Given that the Veteran had been diabetic for 4 years and that the disease was under good control, his neurologic symptoms would not be attributed to diabetes.

In September 2013, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2013).  In December 2013, a VA neurologist reviewed the Veteran's claims file and opined that it was likely (50 percent probability or more) that his foot pain was linked to his diabetes.  He reasoned that, based upon a treatment record from Dr. Singh dated in February 2010, the Veteran has a stocking glove pattern of sensory loss.  This implied that most of his foot pain was attributable to peripheral neuropathy.  Although there were multiple sources of peripheral nerve damage documented in this case, laboratory testing in June 2007 indicated an "HbA1C" of 8.4, which implied that there were at least 3 months of poor glucose control consistent with diabetes.  In August 2007, the Veteran was treated by Dr. Amin and it was noted that he experienced pain that could have either been peripheral neuropathy or lumbar radiculopathy.  An electromyography (EMG) conducted in August 2007 revealed an absent sural sensory nerve action potential (SNAP) on the right, but a normal sural SNAP on the left.  The same EMG did not find any evidence of radiculopathy.  These findings pointed to the possibility of a polyneuropathy from diabetes which had caused foot pain going back to 2007 or prior.

The VA neurologist specifically addressed the December 2011 opinion and indicated that he disagreed with the assessment that peripheral neuropathy from diabetes could not start before the onset of diabetes.  Rather, impaired glucose tolerance (which is often a precursor to diabetes) carries a 3 to 4 fold increased risk of peripheral neuropathy.  A detailed review of blood work dated from the time of onset of the Veteran's foot pain would be needed to fully assess the situation.  However, since the Veteran's "HbA1C" at the time of diagnosis was significantly elevated at 8.4 and given that the natural history of diabetes is that it is progressive over time, there was suggestive evidence that he could have had either impaired glucose tolerance or diabetes for a longer period.

The December 2011 opinion is of limited probative value because it is largely based on an inaccurate history.  Specifically, the examiner reasoned that the Veteran's neurologic disability of the lower extremities was not caused by his diabetes because diabetes did not have its onset until 2007, whereas the Veteran had reported that the neurologic symptoms involving the lower extremities had their onset in the 1970s.  However, as explained above, the Veteran's reports of neurologic symptoms since the 1970s are not credible.  Thus, as the December 2011 opinion is predominantly based on an inaccurate history it is of little probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).    

The December 2013 opinion, however, was based upon a review of the Veteran's medical records and reported history and is accompanied by a specific rationale that addresses the December 2011 opinion and is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the weight of the evidence is in favor of a conclusion that the Veteran has peripheral neuropathy of the lower extremities that was caused by his service-connected diabetes mellitus.  Hence, the criteria for service connection have been met and the appeal is granted.  38 C.F.R. § 3.310.


ORDER

Service connection for diabetic peripheral neuropathy of the lower extremities is granted.

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


